Exhibit 10.1
 
CONTRACT FOR THE PURCHASE AND SALE OF INTELLECTUAL PROPERTY
Dated January 10 , 2012
 
On and between
 
MAGNEGAS CORPORATION
150 Rainville Road.
Tarpon Springs, FL 34689
(herein referred to as "Magnegas Corporation")
 
and
 
Dr. Ruggero Maria Santilli
35246 US 19 No. No 215
Palm Harbor, FL 34684
(herein referred to as 'Dr. Santilli")
 
WHEREAS, following decades of mathematical, physical and chemical research, Dr.
Santilli has discovered and developed a new chemical species called "MagneCules"
consisting of cluster of individual atoms (such as H, 0, C, etc.), dimers
(OH,CH, etc.) and conventional molecules (such as H2, CO, H2O, etc.) under a new
non-valence bond called "Magnecular Bond" consisting of attractions between
opposite magnetic fields in toroidal polarizations of atomic electrons.
 
WHEREAS, Dr. Santilli has already successfully applied his new chemical bond to
synthesize new heavy species of hydrogen and oxygen, called
MagneHydrogen (MH) and MagneOxygen (MO), which are essentially composed by pure
hydrogen and oxygen, respectively, but their specific weight is a multiple of
the specific weight of the conventional molecular species H2 and 02.
 
WHEREAS, Dr. Santilli has irrevocably assigns to Magnegas Corporation all
intellectual properties pertaining to Dehydrogenase and MagneOxygen including
patents, patent applications, domain names, copyrights, know how, etc.
 
WHEREAS, Dr. Santilli had additionally initiated basic research for the future
development, following due investments, of new species of gasoline, diesel and
other fuels known as HyGasoline, HyDiesel, etc. consisting of conventional fuels
in a Magnecular Bond with a percentage of hydrogen, so as to improve their
combustion and decrease the contaminants in their exhaust and such new species
and applications are not covered by the patents currently owned by Magnegas
Corp..
 
 
 

--------------------------------------------------------------------------------

 
 
WHEREAS, Dr. Santilli's new Magnecular Bond is also expected to allow additional
new chemical compounds, such as fertilizers and other products also based on the
Magnecular Bond of conventional liquids with hydrogen, oxygen or other
substances as needed.
 
WHEREAS, Magnegas Corporation is interested in acquiring and controlling all
intellectual properties on Santilli Magnecular Bond and all their applications,
 
THE PARTIES AGREE TO THE FOLLOWING
 

1. Dr. Santilli hereby grants, assigns and transfer irrevocably to Magnegas
Corporation in a final and irrevocable fashion all present and future
intellectual property on all applications and development that can be obtained
from his Magnecular Bond, including patents, patent applications, domain names,
copyright, and know how.     2. Following the signature of this agreement,
Magnegas Corporation is authorized without any advance consultation or
authorization, to file, any and all desired patent applications, to conduct any
desired research and initiate any desired industrial development that can be
obtained from Santilli Magnecular Bond, under the sole restriction of quoting
Dr.Santilli’s scientific paternity.     3. In full consideration of the rights
granted in the above paragraphs 1. And 2. Magnegas Corporation shall issue to
Dr. Santilli or to his assignees all residual 998,000 (nine hundred and
ninety-eight thousand) shares of preferred stock of MagneGas corporation and Dr.
Santilli hereby accepts said shares as the full and complete payment of the
intellectual rights hereby granted.

 
In the event the issuance of the shares as set forth in paragraph 3. Above is
not achieved on or before 30 days from the date of signature, this agreement is
null and void without recourse by either party.
 
In Faith
 
MagneGas Corporation
 
 
/s/ Dr. Ruggero Maria Santilli
   
01-10-12
 
Dr. Ruggero Maria Santilli 
   
Date
 
Chief Executive Officer
   
 
 

 
 
/s/ Dr. Ruggero Maria Santilli
   
01-10-12
 
Dr. Ruggero Maria Santilli 
   
Date
 
as Individual
   
 
 

 